

	

		II

		109th CONGRESS

		1st Session

		S. 1992

		IN THE SENATE OF THE UNITED STATES

		

			November 10, 2005

			Mr. Levin introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		For the relief of Marcos Antonio

		  Sanchez-Diaz.

	

	

		1.Permanent resident status for

			 Marcos Antonio Sanchez-Diaz

			(a)In

			 generalNotwithstanding subsections (a) and (b) of section 201 of

			 the Immigration and Nationality Act,

			 Marcos Antonio Sanchez-Diaz shall be eligible for issuance of an immigrant visa

			 or for adjustment of status to that of an alien lawfully admitted for permanent

			 residence upon filing an application for issuance of an immigrant visa under

			 section 204 of that Act or for adjustment of status to lawful permanent

			 resident.

			(b)Adjustment of

			 statusIf Marcos Antonio Sanchez-Diaz enters the United States

			 before the filing deadline specified in subsection (c), Marcos Antonio

			 Sanchez-Diaz shall be considered to have entered and remained lawfully and

			 shall be eligible for adjustment of status under

			 section

			 245 of the Immigration and

			 Nationality Act as of the date of enactment of this Act.

			(c)Deadline for

			 application and payment of feesSubsections (a) and (b) shall

			 apply only if the application for issuance of an immigrant visa or the

			 application for adjustment of status is filed with appropriate fees within 2

			 years after the date of enactment of this Act.

			(d)Reduction of

			 immigrant visa numbersUpon the granting of an immigrant visa or

			 permanent residence to Marcos Antonio Sanchez-Diaz, the Secretary of State

			 shall instruct the proper officer to reduce by 1, during the current or next

			 following fiscal year, the total number of immigrant visas that are made

			 available to natives of the country of birth of Marcos Antonio Sanchez-Diaz

			 under section

			 203(a) of the Immigration and

			 Nationality Act or, if applicable, the total number of immigrant

			 visas that are made available to natives of the country of birth of Marcos

			 Antonio Sanchez-Diaz under section 202(e) of that Act.

			

